Citation Nr: 1311800	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-24 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served in the United States Marine Corps on three separate periods of active duty: from July 1969 to June 1973; from September 1973 to August 1977, and from March 1979 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to a TDIU.

The case has been remanded for evidentiary and procedural development several times during the course of this appeal, most recently in May 2012.  Thereafter, following readjudication and denial of the TDIU claim by the agency of original jurisdiction in a February 2013 rating decision/supplemental statement of the case, the case was returned the Board and the Veteran now continues his appeal.

For the reasons that will be discussed below, the Board must regrettably delay its appellate adjudication of the matter at issue and remand the case for development and consideration of the TDIU claim by the agency of original jurisdiction in compliance with the Board's prior remand instructions.  The appeal is thusly REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

A remand is warranted in this case because the agency of original jurisdiction failed to substantially comply with the instructions of the Board's prior remand of May 2012.  The United States Court of Appeals for Veterans Claims (Court) has held in the case of Stegall v. West, 11 Vet. App. 268 (1998), that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  The Court has also held in the case of Dyment v. West, 13 Vet. App. 141, 146-47 (1999), that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.  However, as will be discussed in detail below, the RO has largely failed to adhere to the May 2012 remand instructions, such that the Board cannot concede that the RO has substantially complied with its order.  The only appropriate remedy is to therefore remand the matter for such compliance.

As relevant, the Board had previously determined in its May 2012 remand that the record raised a valid consideration for an award of a TDIU on an extraschedular basis, as provided in 38 C.F.R. § 4.16(b) (2012).    

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b) (2012). 

A brief summary of the facts of this case reveals that the Veteran was previously employed as a truck driver and an administrative employee within an office setting.  He last worked in 1998, stating that he retired due to problems relating to his back disability issues.  (See VA examination report, November 2011.)  Presently, the Veteran is service-connected for degenerative arthritis of the lumbosacral spine (rated 40 percent disabling), radiculopathy of the right and left lower extremities secondary to lumbosacral spine arthritis (each leg rated 10 percent disabling), tinnitus (rated 10 percent disabling), unilateral hearing loss of the right ear (rated noncompensable), and duodenal cap ulceration (rated noncompensable).  The aforementioned service-connected disabilities produce a combined rating of 60 percent.  See 38 C.F.R. § 4.25 (2012).  Therefore, the schedular criteria of 38 C.F.R. § 4.16(a) have not been met in this instance. 

The Board notes that a February 2010 determination from the VA Vocational Rehabilitation and Employment Office (VR&E) denied VR&E services, as it was not determined that the Veteran could succeed in a program of training or education, or find an occupation that matched his skills, talents, and interests.  In support of the denial, it was noted that the Veteran's self-report and Rehabilitation Needs Inventory revealed that he was incapable of maintaining employment.  Further, the Veteran's degenerative arthritis condition, other medical issues, as well as side effects of prescribed medication, limited his ability to successfully attend classes in pursuit of a program goal and/or maintain employment in a field in which he was already qualified. 

An April 2010 statement from an independent case manager with VR&E shows that the Veteran was a candidate for her program, as it was determined that he was unable to work and sustain gainful employment in a competitive job market due to his permanent and lifelong disabilities.  Of note, however, is that the case manager failed to determine whether the Veteran's service-connected disabilities alone prevented all gainful employment.  This determination is significant in this case, as the claims file contains a myriad of claimed disorders which are not service-connected, to include loss of use of the bilateral lower extremities, recurrent episodes of dizziness and fainting, residuals of traumatic brain injury, chronic daily headaches, left arm paralysis, carpal tunnel syndrome of the left wrist, and memory loss, as well as Axis I psychiatric diagnoses of post-traumatic stress disorder (PTSD) and adjustment disorder.

The Veteran's claims file contains also several medical opinions with regard to his employability.  A VA general medical examination, conducted in August 2006, concluded that the Veteran was capable of sedentary or light duty employment based upon his service-connected disabilities alone.  A July 2010 VA audiological examiner concluded that, while speech discrimination studies indicated that the Veteran's hearing loss would likely create a difficult work situation with regard to communication in a noisy work environment, completely deaf individuals work in a large variety of jobs and that hearing loss is rarely disabling to the point of being unable to work.  A VA TDIU examination, also conducted in July 2010, produced in a similar opinion with regard to the Veteran's back disability, in which the examiner stated that, based on the Veteran's lumbar spine disability alone, he was employable in sedentary/light duty occupations.  A November 2011 VA examination, provided to assess his service-connected duodenal cap ulceration, found no objective evidence that sustained a diagnosis of any impairment sufficient to render it impossible for the average person to follow a substantially-gainful occupation.  It was further noted that the Veteran was capable of sedentary employment based upon his service-connected disabilities alone, or in conjunction with other disorders.

However, in a subsequent addendum opinion dated in December 2011, which was requested to specifically address the July 2010 TDIU examination (which only considered one disability, i.e., lumbosacral spine arthritis, for the purpose of assessing the Veteran's employability), the opining clinician noted that, without regard to the Veteran's age or the impact of any non-service-connected conditions, it was at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially-gainful occupation.  To support that opinion, the clinician noted that during the July 2010 TDIU examination, the Veteran reported that his low back disability was the barrier to employment, and no other service-connected disability was cited by the Veteran as a cause for his unemployability. 

The Board noted in its May 2012 remand, however, that the December 2011 clinician's first conclusion as discussed above is obscured by her second, in which she stated that, despite subjective complaints based on the Veteran's service-connected back disability, he was employable in sedentary/light duty occupations because of his ability to ambulate using a walker, his ability to keep his doctors' appointments, and his lack of any motor deficits with only a minor sensory deficit.  As this point stands in contrast to her prior statement, the Board finds this addendum opinion to be ultimately unclear.  

The May 2012 remand shows that based on its review of the foregoing evidence, particularly the first conclusion presented in the December 2011 addendum opinion, the Board found that the medical assessments of record with regard to the Veteran's employability are in conflict, demonstrating that it is at least plausible that the Veteran is unemployable due solely to his service-connected disabilities.  As such, the Board concluded that record presented a basis to refer the claim for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 4.16(b).  Thusly, in May 2012 the Board remanded the issue of entitlement to a TDIU to the RO/AMC for referral of this claim to the Director of the VA Compensation and Pension Service for extraschedular consideration.

In a November 2012 decision, the Chief, Compensation and Pension Service, disapproved awarding the Veteran a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thereafter, the TDIU claim in general was denied by the RO in a February 2012 rating decision/supplemental statement of the case.  The case was returned afterwards to the Board in a February 2013.  The Board has reviewed both the November 2012 decision of the Chief, Compensation and Pension Service, and the February 2012 RO adjudication of the TDIU claim and finds, however, that neither decision considered the December 2011 addendum opinion.  Specifically, both decisions contain the following statement:

There are several medical opinions from August 2006, July 2010, and November 2011, addressing individual disabilities regarding the issue [of employability].  All of these opinions show that [the Veteran is] still capable of following sedentary employment based upon his service-connected disabilities alone.

It is clearly evident from the above language that the December 2011 addendum opinion, which is of obvious relevance to the TDIU claim, was never considered on the merits by the decisionmakers at the agency of original jurisdiction in rendering their decisions of November 2012 and February 2013.  Even assuming that they simply neglected to specifically mention the December 2011 addendum opinion in their analysis, it is clear that they did not actually contemplate this opinion because had they actually reviewed its content they would have not likely stated that "[a]ll of these opinions show that [the Veteran is] still capable of following sedentary employment based upon his service-connected disabilities alone," as the first portion of the December 2011 addendum does, in fact, indicate the opposite.  This deficit not only renders the November 2012 and February 2013 decisions of the agency of original jurisdiction invalid for failing to consider the entirety of the pertinent record, it would also result in prejudice on part of the Board were we to thereafter proceed with appellate adjudication of the extraschedular aspect of the TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, as the questions raised by the December 2011 addendum opinion provided the primary basis for the Board's remand of May 2012 for RO consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), and as this addendum opinion was discussed in detail in the prior remand, there is an implicit instruction by the Board for the agency of original jurisdiction to consider and weigh this particular piece of evidence in conjunction with its adjudication of the extraschedular aspect of the TDIU claim.  The failure on part of the Chief, Compensation and Pension Service, and the RO to do so thus constitutes noncompliance with the Board's May 2012 remand, which in turn violates the Court's holding in Stegall v. West, 11 Vet. App. 268 (1998).  The case must therefore be remanded to the RO/AMC for a readjudication of the TDIU claim in a manner that in compliance with the Board's remand instructions and rectifies the aforementioned procedural defects.    
      
Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC shall again refer the appeal to the Director, Compensation and Pension Service (Director), for extraschedular consideration on the issue of entitlement to a TDIU, pursuant to 38 C.F.R. § 4.16(b) (2012).  The Director must consider all pertinent evidence associated with the record, including, but not limited to, the December 2011 VA addendum opinion discussed above and the Director's decision should reflect that this evidence was duly considered. 

2.  The RO shall consider the determination of the Director, Compensation and Pension Service, and readjudicate the TDIU claim.  (The RO must consider all pertinent evidence associated with the record, including, but not limited to, the December 2011 VA addendum opinion discussed above and the RO decision should reflect that this evidence was duly considered.)  If the TDIU claim on appeal remains denied on any basis, the Veteran and his representative must be provided a supplemental statement of the case.  

3.  After the Veteran has had an adequate opportunity to respond, to include the submission from his representative, Florida Department of Veterans Affairs, of a VA Form 646 (or an Informal Hearing Presentation in lieu of VA Form 646), the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The agency of original jurisdiction is respectfully advised that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


